COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-09-00246-CR


CECIL EDWARD                                                       APPELLANT
ALFORD A/K/A CECIL E.
ALFORD

                                          V.

THE STATE OF TEXAS                                                      STATE


                                      ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                        MEMORANDUM OPINION1
                                      ------------

                                   I. Introduction

      Appellant Cecil Edward Alford a/k/a Cecil E. Alford appeals from the trial

court‘s denial of his motion to suppress. We affirm.




      1
       See Tex. R. App. P. 47.4.
                        II. Factual and Procedural History

      Fort Worth Police Officers Christopher Ramirez and Jason Caffey were

investigating a report of a person with a weapon when Officer Ramirez saw

Alford with an open beer in a public area near a school.         Officer Ramirez

approached Alford and began questioning him. When he asked Alford about

drugs and weapons, Alford appeared nervous and started to back away. Officer

Ramirez told Alford that he was being detained and was not free to leave. Alford

ran, and the officers chased him.

      After the officers apprehended Alford, they handcuffed him, patted him

down for weapons, placed him in the back of the patrol car, and transported him

to jail. During the trip, Officer Caffey noticed Alford laying over the seat and

―squirming around.‖ When asked about his behavior, Alford responded that his

side hurt. Upon arrival at the jail, the officers removed Alford and then searched

the backseat area. They discovered a plastic bag with pills2 and, under the bag,

a silver and blue flash drive.

      During the intake process, Officer Ramirez held up the flash drive and

asked Alford what it was and if it was his. Alford replied that it was a memory

drive and that it belonged to him. The flash drive was given to enforcement

personnel, who then placed it with Alford‘s personal property.




      2
      Subsequent testing confirmed that the pills contained more than seven
grams of 3,4-methylenedioxy methamphetamine (Ecstasy).
                                        2
      The State charged Alford with possession of a controlled substance of four

grams or more but less than 400 grams. Prior to trial, the trial court held a

hearing outside the presence of the jury to consider Alford‘s objections to the

admissibility of his statements about the flash drive. Officer Ramirez testified that

after ―the Miranda‖ he asked Alford whether the flash drive was his in order to

ascertain if the flash drive was part of Alford‘s personal property. He further

stated that the police have to ―follow procedures as far as finding out what

property belongs to the individual so it can be tied with their personal property.‖

The trial court overruled Alford‘s objections, finding that, although Alford was in

custody at the time of the questions, the questions were booking questions rather

than custodial interrogation.3

      During trial, Officer Ramirez added that he had thoroughly inspected the

interior of the patrol car earlier in the day, that it had been clean, and that no one

had been in the back seat before Alford. At the close of evidence, the jury found

Alford guilty of possession of a controlled substance. The following day, the

parties agreed to a plea agreement, which provided for a five-year sentence and

the right to appeal. The trial court accepted the agreement and sentenced Alford

to five years‘ confinement. This appeal followed.




      3
       The trial court stated, ―[T]he record in front of me is that it was two quick
questions that resulted in someone‘s personal property being placed in the
personal property bag.‖

                                          3
                                 III. Discussion

       In his sole issue, Alford argues that the ―trial court erred in admitting

incriminating [oral] statements made by [Alford] in response to custodial

interrogation which was not preceded by any rights advisements or a waiver of

rights.‖

A. Standard of Review

       We review a trial court‘s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court‘s rulings on questions of historical

fact and application-of-fact-to-law questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

B. Analysis

       Alford asserts that Officer Ramirez‘s questions were designed to elicit

incriminating information and that because he was under arrest at the time he

made the statements, the questions constituted custodial interrogation. He also

argues that because he was subject to custodial interrogation, the trial court‘s

admission of the statements in evidence violated articles 38.22 and 38.23 of the



                                         4
code of criminal procedure. See Tex. Code Crim. Proc. Ann. arts. 38.22, 38.23

(Vernon 2005).

      Under both the federal and state constitutions, questioning attendant to an

administrative ―booking‖ procedure does not generally require Miranda warnings.

See Pennsylvania v. Muniz, 496 U.S. 582, 584, 601, 110 S. Ct. 2638, 2641, 2650

(1990) (holding that officer asking arrestee for his name, his address, and similar

basic information did not trigger Miranda requirements because such questions

―fall within a ‗routine booking question‘ exception which exempts from Miranda's

coverage questions to secure the biographical data necessary to complete

booking or pretrial services‖) (internal quotation omitted); Cross v. State, 144
S.W.3d 521, 524 n.5 (Tex. Crim. App. 2004) (―Questions normally attendant to

arrest, custody, or administrative ‗booking‘ procedure do not constitute

‗interrogation‘ for purposes of Miranda . . . .‖); Smith v. State, No. 01-09-00263-

CR, 2010 WL 3928485, at *4 (Tex. App.—Houston [1st Dist.] Oct. 7, 2010, no

pet. h.) (mem. op., not designated for publication) (admitting in evidence answer

to intake questions establishing that defendant resided with and was married to

the owner of the car used in the crime for which defendant was charged). Based

on the particular facts of this case, we conclude that the information adduced by

Officer Ramirez was produced from administrative questioning. Therefore, we

hold that the trial court did not abuse its discretion by concluding that Alford‘s

statements were made during normal processing and, thus, did not invoke article



                                        5
38.22 and, by extension, article 38.23 of the code of criminal procedure.

Accordingly, we overrule Alford‘s sole issue.

                                 IV. Conclusion

      Having overruled Alford‘s sole issue, we affirm the trial court‘s judgment.


                                                   BOB MCCOY
                                                   JUSTICE

PANEL: LIVINGSTON, C.J., MCCOY and MEIER, JJ.

DELIVERED: December 2, 2010

ORDERED PUBLISHED: December 16, 2010




                                         6